Exhibit 10.3
FIRST AMENDMENT AGREEMENT
     This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 11th
day of December, 2009 among:
     (a) SYKES ENTERPRISES, INCORPORATED, a Florida corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement, as hereinafter
defined; and
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”).
     WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of March 30, 2009, that provides, among other things, for
loans and letters of credit aggregating Fifty Million Dollars ($50,000,000), all
upon certain terms and conditions (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, Agent and the Lenders
agree as follows:
     1. Additions to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definitions thereto:
     “Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:
     (a) the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;
     (b) the loans by Borrower or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;
     (c) any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, a Company;

 



--------------------------------------------------------------------------------



 



     (d) the guaranty by Borrower of the Indebtedness of Sykes Bermuda pursuant
to the Sykes Bermuda Credit Agreement; and
     (e) after the Closing Date, the loans by a Credit Party to, the investments
by a Credit Party in, and the guaranties by a Credit Party of the Indebtedness
of, Foreign Subsidiaries, up to the aggregate amount, for all such loans,
investments and guaranties, but excluding the guaranty by Borrower permitted
pursuant to subpart (d) of this definition, of Twenty Million Dollars
($20,000,000).
     “Sykes Bermuda” means Sykes (Bermuda) Holdings Limited, a Bermuda exempted
company.
     “Sykes Bermuda Credit Agreement” means that certain Credit Agreement among
Sykes Bermuda, the lenders party thereto and Agent, dated as of December 11,
2009, that provides for a term loan in an aggregate amount not to exceed
Seventy-Five Million Dollars ($75,000,000).
     “First Amendment Effective Date” means December 11, 2009.
     2. Deletion of Definition. Section 1.1 of the Credit Agreement is hereby
amended to delete the definition of “Permitted Foreign Subsidiary Loans and
Investments”.
     3. Amendment to Borrowing Covenant Provisions. Section 5.8 of the Credit
Agreement is hereby amended to change the lettering of subsection (h) to (i), to
amend subsection (g) and to add a new subsection as a replacement subsection
(h), with the revised subsections (g), (h) and (i) to read as follows:
     (g) Permitted Foreign Subsidiary Loans, Guaranties and Investments;
     (h) Indebtedness of Sykes Bermuda pursuant to the Sykes Bermuda Credit
Agreement; and
     (i) in addition to the Indebtedness permitted pursuant to subsection
(h) hereof, unsecured Indebtedness of a Foreign Subsidiary, so long as the
aggregate principal amount of all such Indebtedness for all Foreign Subsidiaries
shall not exceed Ten Million Dollars ($10,000,000) at any time outstanding.
     4. Amendment to Investments, Loans and Guaranties Covenant Provisions.
Section 5.11 of the Credit Agreement is hereby amended to delete subpart
(vi) therefrom and to insert in place thereof the following:
     (vi) any Permitted Investment or Permitted Foreign Subsidiary Loans,
Guaranties and Investments, so long as no Default or Event of Default shall then
exist or would result therefrom;

2



--------------------------------------------------------------------------------



 



     5. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgement and Agreement; and
     (b) pay all legal fees and expenses of Agent in connection with this
Amendment.
     6. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the First Amendment Effective Date as
if made on the First Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true an correct in all
material respects as of such earlier date); (f) Borrower is not aware of any
claim or offset against, or defense or counterclaim to, Borrower’s obligations
or liabilities under the Credit Agreement or any Related Writing; and (g) this
Amendment constitutes a valid and binding obligation of Borrower in every
respect, enforceable in accordance with its terms.
     7. Waiver and Release. Borrower, by signing below, hereby waives and
releases Agent and each of the Lenders, and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries, from any and all
claims, offsets, defenses and counterclaims of which Borrower is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.
     8. References to Credit Agreement and Ratification. Each reference that is
made in the Credit Agreement or any other Related Writing shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. Except as
herein otherwise specifically provided, all terms and provisions of the Credit
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.
     9. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

3



--------------------------------------------------------------------------------



 



     10. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     11. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     12. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED
BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

              SYKES ENTERPRISES, INCORPORATED
 
       
 
  By:   /s/ W. Michael Kipphut
 
       
 
  Name:   W. Michael Kipphut
 
  Title:   Senior Vice President & CFO
 
            KEYBANK NATIONAL ASSOCIATION,
     as Agent and as a Lender
 
       
 
  By:   /s/ Jennifer O’Brien
 
       
 
  Name:   Jennifer O’Brien
 
  Title:   Vice President
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Cameron S. Cardozo
 
       
 
  Name:   Cameron S. Cardozo
 
  Title:   Senior Vice President

Signature Page to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement dated as of December 11, 2009. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              SYKES ENTERPRISES — SOUTH AFRICA, INC.   MCQUEEN INTERNATIONAL
INCORPORATED
 
           
By:
  /s/ James T. Holder   By:   /s/ James T. Holder
 
           
Name:
  James T. Holder   Name:   James T. Holder
Title:
  Vice President & Secretary   Title:   Secretary
 
            SYKES REALTY, INC.   SYKES E-COMMERCE, INCORPORATED
 
           
By:
  /s/ James T. Holder   By:   /s/ W. Michael Kipphut
 
           
Name:
  James T. Holder   Name:   W. Michael Kipphut
Title:
  President & Secretary   Title:   President
 
            SYKES GLOBAL HOLDINGS, LLC   SYKES LP HOLDINGS, LLC
 
           
By:
  /s/ W. Michael Kipphut   By:   /s/ W. Michael Kipphut
 
           
Name:
  W. Michael Kipphut   Name:   W. Michael Kipphut
Title:
  Senior Vice President   Title:   Senior Vice President

 